Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, in addition to the constitutional questions treated in the opinion, there was presented and necessarily passed upon the further question under the Constitution of the United States, viz.: Whether section 361-a of the Public Authorities Law 1 ‘ infringed upon the constitutional guarantees”, under the First Amendment, “of freedom of speech and freedom of the press.” The Court of Appeals held there was no such infringement. [See 10 N Y 2d 151.]